      Case 5:13-cv-28160 Document 123 Filed 04/19/19 Page 1 of 3 PageID #: 710



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT BECKLEY

JAMES RIVER EQUIPMENT VIRGINIA, LLC,

                Plaintiff,

UNITED STATES OF AMERICA,

                Intervenor Plaintiff,

vs.                                                  Civil Action No. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                Defendant.

                         JOINT STATUS REPORT OF THE PARTIES

         The depositions requested by the United States have been completed, and the transcripts

have been prepared and transmitted to counsel. The witnesses have 30 days from receipt of the

transcripts to review them, prepare any necessary errata sheets, and to sign the transcripts and/or

errata sheets. That process should be completed soon. In addition, the United States has

requested documentation regarding equipment owned and disposed of by Justice Energy

Company since January 1, 2016. That documentation is in the process of being completed and

should be completed soon. After those matters have been completed, the United States will

determine what collection efforts it will undertake to recover the penalty imposed by the Court.
Case 5:13-cv-28160 Document 123 Filed 04/19/19 Page 2 of 3 PageID #: 711




                                 Respectfully submitted,

                                 UNITED STATES OF AMERICA,
                                 Intervenor,

                                 MICHAEL B. STUART
                                 United States Attorney

                                 s/Fred B. Westfall, Jr.
                                 Fred B. Westfall, Jr. (WV State Bar No. 3992)
                                 Jason S. Bailey
                                 Assistant United States Attorneys
                                 Attorneys for United States
                                 P.O. Box 1713
                                 Charleston, WV 25326
                                 Phone: 304-345-2200
                                 Fax: 304-347-5443
                                 E-mail: fred.westfall@usdoj.gov
                                 Counsel for Intervenor United States of
                                 America

                                 JUSTICE ENERGY COMPANY, INC.,
                                 Defendant,

                                 s/Andrew L. Ellis
                                 Andrew L. Ellis (W.Va. State Bar No. 10618)
                                 John F. Hussell, IV (W.Va. State Bar No. 6610)
                                 John D. Wooton (W.Va. State Bar No. 10512)
                                 Wooton, Davis, Hussell & Ellis, PLLC
                                 P. O. Box 3971
                                 Charleston, WV 25339
                                 Counsel for Defendant Justice Energy
                                 Company, Inc.
   Case 5:13-cv-28160 Document 123 Filed 04/19/19 Page 3 of 3 PageID #: 712



                                CERTIFICATE OF SERVICE

       I, Fred B. Westfall, Jr., Assistant United States Attorney for the Southern District of West
Virginia, hereby certify that on April 19, 2018, I electronically filed the foregoing JOINT
STATUS REPORT OF THE PARTIES with the Clerk of the Court using the CM/ECF system
which will send notification to the following CM/ECF participants:

               Andrew L. Ellis
               John F. Hussell, IV
               John D. Wooton
               Wooton, Davis, Hussell & Ellis, PLLC
               P. O. Box 3971
               Charleston, WV 25339
               Counsel for Defendant Justice Energy Company, Inc.

                                                     s/Fred B. Westfall, Jr.
                                                     WV State Bar No. 3992
                                                     Assistant United States Attorney
                                                     P.O. Box 1713, Charleston, WV 25326
                                                     Phone: 304-345-2200
                                                     Fax: 304-347-5443
                                                     E-mail: fred.westfall@usdoj.gov
